Gill, J.
This is a suit to enforce certain special tax bills for macadamizing a portion of Fourteenth Street in Kansas City. Among other defenses it was claimed that the work was not done and completed within the time required by the ordinance providing for the improvement.
Pursuant to a petition signed by a majority in front feet of the resident property owners, the common council passed an ordinance, approved October 12, 1891, requiring the work to be done. Section 4 of said ordinance provided, “that the work shall be completed within thirty days from the time a contract therefor binds and takes effect, and to be paid for in special tax bills against and upon the lands that may be charged with the costs thereof.” The contract was entered into, was approved, and therefore took effect November 2, 1891. The macadamizing was completed and accepted by the board of public works in.November, 1892, about one year after the contract took effect.
Under this state of facts the ; trial court held the tax bills void, and for the reason that the improvement *619was not completed within the time required by the ordinance above mentioned.
I. If we adhere to the ruling in McQuiddy v. Brannock, 70 Mo. App. 535, then clearly the judgment of the circuit court must be affirmed. That case was decided after mature deliberation by two members of this court and again considered on a motion for rehearing. The conclusion there reached is the result of a patient and thorough investigation. Since this case was submitted we have again gone over the matter and can see no reason for receding from the holding there announced.
Judgment affirmed.
Smith, P. J., not sitting; Ellison, J., concurring.